


Exhibit 10.36

[DATE]

[Name]
[Title]
[Company]
[Address]
[City, ST ZIP]

Dear Mr. [Last Name],

        Marathon Oil Corporation and its subsidiaries and affiliates (the
"Corporation") recognize that your contribution to the growth and success of the
Corporation will continue to be substantial and desires to assure the
Corporation of your continued employment. In this connection, the Board of
Directors of the Corporation (the "Board") recognizes that, as is the case with
many publicly-held corporations, the possibility of a change in control may
exist and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders.

        Accordingly, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Corporation's management, including yourself, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a change in control of the Corporation.

        In order to induce you to remain in the employ of the Corporation, the
Corporation agrees that you shall receive the severance benefits set forth in
this letter agreement ("Agreement") in the event your employment with the
Corporation is terminated subsequent to a "Change in Control of the Corporation"
(as defined in Section 2(a) hereof), in connection with a "Potential Change in
Control of the Corporation" (as defined in Section 2(b) hereof), or under the
other circumstances described below.

        1.     Term of Agreement. This Agreement will commence on the date
hereof and shall continue in effect until December 31, 2004; provided, however,
that commencing on December 31, 2004 and each December 31 thereafter, the term
of this Agreement shall automatically be extended for one additional year
unless, not later than September 1 of that year, the Corporation shall have
given notice that it does not wish to extend this Agreement; provided, further
that, if (a) a Change in Control of the Corporation shall have occurred during
the original or extended term of this Agreement, the term of this Agreement
shall continue in effect for a period of twenty-four (24) months beyond the
month in which such Change in Control of the Corporation occurred and (b) if a
Potential Change in Control of the Corporation shall have occurred during the
original or extended term of this Agreement, then the term of this Agreement
shall continue in effect beginning on the date the Potential Change in Control
occurs and shall not end before the earlier of (i) the end of the month in which
a Change in Control occurs or (ii) the date the Board makes a good faith
determination that the risk of a Change in Control has terminated (the
"Potential Change in Control Period"). In the event the Potential Change in
Control Period ends due to a Change in Control, this Agreement shall continue in
effect for a period of twenty-four (24) months beyond the month in which such
Change in Control occurred.

        2.     Change in Control and Potential Change in Control of the
Corporation.

        (a)   For purposes of this Agreement, a "Change in Control of the
Corporation" and "Change in Control" shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), whether or not the Corporation is then

--------------------------------------------------------------------------------



subject to such reporting requirement; provided, that, without limitation, such
a change in control shall be deemed to have occurred if:

        (i)    any person (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) (a "Person") is or becomes the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Corporation (not including in the amount of the securities beneficially
owned by such person any such securities acquired directly from the Corporation
or its affiliates) representing twenty percent (20%) or more of the combined
voting power of the Corporation's then outstanding voting securities; provided,
however, that for purposes of this Agreement the term "Person" shall not include
(A) the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below); or

        (ii)   the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest including, but not limited to, a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation's stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

        (iii)  there is consummated a merger or consolidation of the Corporation
or any direct or indirect subsidiary thereof with any other corporation, other
than a merger or consolidation (an "Excluded Transaction") which would result in
the voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or any parent thereof) at
least 50% of the combined voting power of the voting securities of the entity
surviving the merger or consolidation (or the parent of such surviving entity)
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation, or there
is consummated the sale or other disposition of all or substantially all of the
Corporation's assets.

        (b)   For purposes of this Agreement, a "Potential Change in Control of
the Corporation" and "Potential Change in Control" shall be deemed to have
occurred, if:

        (i)    the Corporation enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control of the Corporation;

        (ii)   any Person (including the Corporation) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control of the Corporation;

        (iii)  any Person becomes the beneficial owner, directly or indirectly,
of securities of the Corporation representing 15% or more of the combined voting
power of the Corporation's then outstanding securities (not including in the
amount of the securities beneficially owned by such Person any such securities
acquired directly from the Corporation or its affiliates); or

2

--------------------------------------------------------------------------------






        (iv)  the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control of the Corporation has occurred.

        (c)   You agree that, subject to the terms and conditions of this
Agreement, in the event of a Change in Control of the Corporation, you will
remain in the employ of the Corporation for a period of three (3) months from
and after the occurrence of such Change in Control of the Corporation; provided,
however, that if during such three-month period (A) your employment is
involuntarily terminated by the Corporation other than for Cause or (B) you
terminate your employment during such three-month period for Good Reason, you
shall not be required to remain in the Corporation's employ. The foregoing shall
in no event limit or otherwise affect your rights under any other provision of
this Agreement.

        (d)   You agree that, subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control of the Corporation, you
will remain in the employ of the Corporation until the earliest of (A) a date
which is six (6) months from the occurrence of such Potential Change in Control
of the Corporation, (B) the termination of your employment by reason of your
death or Disability, as defined in Subsection 3(a), or (C) a date which is three
(3) months from and after the occurrence of a Change in Control of the
Corporation; provided, however, that if during any such period (A) your
employment is involuntarily terminated by the Corporation other than for Cause
or (B) you terminate your employment during any such period for Good Reason, you
shall not be required to remain in the Corporation's employ. The foregoing shall
in no event limit or otherwise affect your rights under any other provision of
this Agreement.

        3.     Termination Following a Change in Control or Potential Change in
Control of the Corporation. If any of the events described in Section 2(a)
hereof constituting a Change in Control of the Corporation shall have occurred,
you shall be entitled to the benefits provided in Section 4(d) hereof upon the
termination of your employment during the term of this Agreement unless such
termination is (i) because of your death or Disability, (ii) by the Corporation
for Cause, (iii) by you other than for Good Reason or (iv) on or after the date
that you attain age sixty-five (65). If your employment is terminated prior to a
Change in Control, if such termination is other than (i) because of your death
or Disability, (ii) by the Corporation for Cause, (iii) due to your voluntary
resignation, unless such resignation is for Good Reason or (iv) on or after the
date that you attain age sixty-five (65), and either you reasonably demonstrate
that such termination (I) was at the request of or as a result of actions by a
third party who has taken steps reasonably calculated to effect a Change in
Control or (II) occurs during a Potential Change in Control Period, then your
employment shall be deemed to have terminated following a Change in Control.

        (a)   Disability. If, as a result of your incapacity due to physical or
mental illness which in the opinion of a licensed physician renders you
incapable of performing your assigned duties with the Corporation, you shall
have been absent from the full-time performance of your duties with the
Corporation for six (6) consecutive months, and within thirty (30) days after
written Notice of Termination is given you shall not have returned to the
full-time performance of your duties, the Corporation may terminate your
employment for "Disability."

        (b)   Cause. Termination by the Corporation of your employment for
"Cause" shall mean termination upon (i) the willful and continued failure by you
to substantially perform your duties with the Corporation (other than any such
failure resulting from termination by you for Good Reason or any such failure
resulting from your incapacity due to physical or mental illness), after a
demand for substantial performance is delivered to you that specifically
identifies the manner in which the Corporation believes that you have not
substantially performed your duties, and you have failed to resume substantial
performance of your duties on a continuous basis within fourteen (14) days of
receiving such demand, (ii) the willful engaging by you in conduct which is
demonstrably and materially injurious to the Corporation, monetarily or
otherwise or (iii) your

3

--------------------------------------------------------------------------------



conviction of a felony or conviction of a misdemeanor which impairs your ability
substantially to perform your duties with the Corporation. For purposes of this
Subsection, no act, or failure to act, on your part shall be deemed "willful"
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Corporation.

        (c)   Good Reason. You shall be entitled to terminate your employment
for Good Reason. For purposes of this Agreement, "Good Reason" shall mean,
without your express written consent, the occurrence after a Change in Control
of the Corporation, or after and at the request of or as a result of actions by
a third party who has taken steps reasonably calculated to effect a Change in
Control or after the first day of but during a Potential Change in Control
Period (each an "Applicable Event"), of any one or more of the following:

        (i)    the assignment to you of duties inconsistent with your position
immediately prior to the Applicable Event or a reduction or alteration in the
nature of your position, duties, status or responsibilities from those in effect
immediately prior to the Applicable Event;

        (ii)   a reduction by the Corporation in your annualized and monthly or
semi-monthly rate of base salary (as increased to incorporate your foreign
service premium, if any) ("Base Salary") as in effect on the date hereof or as
the same shall be increased from time to time;

        (iii)  the Corporation's requiring you to be based at a location in
excess of fifty (50) miles from the location where you are based immediately
prior to the Applicable Event;

        (iv)  the failure by the Corporation to continue, substantially as in
effect immediately prior to the Applicable Event, all of the Corporation's
employee benefit, incentive compensation, bonus, stock option and stock award
plans, programs, policies, practices or arrangements in which you participate
(or substantially equivalent successor plans, programs, policies, practices or
arrangements) or the failure by the Corporation to continue your participation
therein on substantially the same basis, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed immediately prior to the Applicable Event;

        (v)   the failure of the Corporation to obtain an agreement from any
successor to the Corporation to assume and agree to perform this Agreement, as
contemplated in Section 7 hereof; and

        (vi)  any purported termination by the Corporation of your employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of subparagraph (d) below, and for purposes of this Agreement, no
such purported termination shall be effective.

        Your right to terminate your employment pursuant to this Subsection
shall not be affected by your incapacity due to physical or mental illness. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder. Your
determination of the existence of Good Reason shall be final and conclusive
unless such determination is not made in good faith and is made without
reasonable belief in the existence of Good Reason.

        (d)   Notice of Termination. Any termination by the Corporation for
Cause or for Disability or by you for Good Reason shall be communicated by
Notice of Termination to the other party hereto. For purposes of this Agreement,
a "Notice of Termination" shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

4

--------------------------------------------------------------------------------



        (e)   Date of Termination. "Date of Termination" shall mean the date
specified in the Notice of Termination, when such a notice is required, or in
any other case upon ceasing to perform services to the Corporation; provided,
however, that if within thirty (30) days after any Notice of Termination one
party notifies the other party that a dispute exists concerning the termination,
the Date of Termination shall be the date finally determined to be the Date of
Termination in an arbitration award that has been confirmed or enforced by a
final, nonappealable judgment of a court of competent jurisdiction. Until there
is a finally determined Date of Termination, your compensation (including your
Base Salary at the rate in effect at the time Notice of Termination is given, or
the Date of Termination where no Notice of Termination is required hereunder)
and benefits as in effect prior to the event asserted to have triggered a Notice
of Termination shall continue in effect.

        4.     Compensation Upon Termination or During Disability. After an
Applicable Event has occurred, if, during the term of this Agreement, your
employment is terminated or you are in a period of Disability the following
shall be applicable:

        (a)   During any period that you fail to perform your full-time duties
with the Corporation as a result of incapacity due to physical or mental
illness, your total compensation, including your Base Salary, bonus and any
benefits, will continue unaffected until either you return to the full-time
performance of your duties or your employment is terminated pursuant to
Section 3(a) hereof. In the event you return to the full-time performance of
your duties, you shall continue to receive your full Base Salary and bonus plus
all other amounts to which you are entitled under any compensation or other
employee benefit plan of the Corporation without interruption. In the event your
employment is terminated pursuant to Section 3(a) hereof, your benefits shall be
determined in accordance with the Corporation's retirement, insurance and other
applicable programs and plans then in effect.

        (b)   If your employment shall be terminated by the Corporation for
Cause or by you other than for Good Reason, the Corporation shall pay you your
full Base Salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given or on the Date of Termination if no Notice
of Termination is required hereunder, plus all other amounts to which you are
entitled under any compensation or benefit plan of the Corporation at the time
such payments are due, and the Corporation shall have no further obligations to
you under this Agreement.

        (c)   If your employment terminates by reason of your death, your
benefits shall be determined in accordance with the Corporation's retirement,
survivor's benefits, insurance and other applicable programs and plans then in
effect.

        (d)   If your employment by the Corporation is either terminated by the
Corporation (other than for Cause or Disability) or terminated by you for Good
Reason, you shall be entitled to the following benefits.

        (i)    Accrued Compensation and Benefits. The Corporation shall provide
you:

        (A)  the compensation and benefits accrued through the Date of
Termination to the extent not theretofore provided;

        (B)  a lump sum cash amount equal to the value of your unused vacation
days accrued through the Date of Termination; and

        (C)  your normal post-termination compensation and benefits under the
Corporation's retirement, insurance and other compensation and benefit plans as
in effect immediately prior to the Date of Termination, or if more favorable to
you, immediately prior to the Applicable Event.

5

--------------------------------------------------------------------------------






        (ii)   Lump Sum Severance Payment. The Corporation shall provide to you
a severance payment in the form of a cash lump sum distribution equal to your
Current Annual Compensation (as defined below) multiplied times three (3);
provided, however, that if you attain age 65 within three years of the Date of
Termination, your benefit will be limited to a pro rata portion of such benefit
based on a fraction equal to the number of full and partial months existing
between the Date of Termination and your sixty-fifth (65th) birthday divided by
36 months.

        For purposes of this paragraph, the term "Current Annual Compensation"
shall mean the sum of:

        (A)  your Base Salary in effect immediately prior to the occurrence of
the circumstances giving rise to such termination or, if higher, immediately
prior to the Applicable Event; and

        (B)  an amount equal to the highest annual bonus awarded to you, if any,
under any annual bonus plan of the Corporation or its predecessor in the three
(3) years immediately preceding the Date of Termination or, if higher, in the
three (3) years immediately preceding the Applicable Event.

        (iii)  Continuation of Welfare Benefits. Subject to the benefits offset
described below, the Corporation will arrange to make available to you life and
health insurance benefits during the Welfare Continuation Period (as defined
below) that are substantially similar to those which you were receiving under a
Corporation-sponsored welfare benefit plan immediately prior to the Date of
Termination or, if more favorable to you, immediately prior to the Applicable
Event. These benefits will be provided at a cost to you that is no greater than
the amount paid for such benefits by active employees who participate in such
Corporation-sponsored welfare benefit plan or, if less, the amount paid for such
benefits by you immediately prior to the Applicable Event. The Welfare
Continuation Period extends from the Date of Termination for a period of
thirty-six (36) months, or, if earlier, until your 65th birthday.

        The benefits otherwise receivable by you pursuant to this
paragraph (iii) shall be reduced to the extent comparable benefits are actually
received by you during the Welfare Continuation Period. For purposes of
complying with the terms of this offset, you are obligated to report to the
Corporation the amount of any such benefits actually received.

        (iv)  Retiree Medical and Life Benefits. The Corporation will arrange to
make available to you retiree life and health insurance benefits determined as
if under the Corporation's welfare benefit plans your actual participation
credit (or continuous service) and actual age as of the Date of Termination were
increased by the additional three years of service and age provided in
paragraph 4(d)(v)(A) below. If eligible for such coverage, you may elect to
commence participation in retiree medical benefits coverage at any time
following the expiration of the Welfare Continuation Period (or immediately
after the Date of Termination, if you satisfy the eligibility requirements
without taking into consideration the additional three years of service and
age).

        Such retiree medical and life insurance coverage, if any, will be
provided by the entity that is your employer as of the Date of Termination. The
term "SSA" is defined to mean Speedway SuperAmerica LLC and its subsidiaries and
successors. The term "MAP" is defined to mean Marathon Ashland Petroleum LLC and
its subsidiaries, other than SSA, and successors. The term "Marathon" is defined
to mean Marathon Oil Corporation, Marathon Oil Company and their subsidiaries,
other than MAP and SSA, and successors.

        (A)  Marathon Welfare Benefit Plan. With respect to a Marathon welfare
benefit plan, the premium charged by the Corporation for retiree medical
coverage will be the lowest

6

--------------------------------------------------------------------------------



premium then in effect for any retiree medical coverage under its welfare
benefit plan or, if lower, the lowest premium available thereunder immediately
prior to the Applicable Event.

        (B)  MAP or SSA Welfare Benefit Plan. The additional three years of
continuous service and age provided in paragraph 4(d)(v)(A) below shall be taken
into consideration in determining your eligibility for retiree medical and life
insurance benefits under this Agreement.

        If because of the recognition of the additional three years of
continuous service and age described above, your service and/or age meets or
exceeds the service and/or age specified in the appropriate MAP or SSA welfare
benefit plan for eligibility for retiree medical or life insurance coverage, the
Corporation will provide you with an additional lump sum severance payment equal
to the lump sum value of the contributions that the Corporation would have made
on your behalf with respect to the retiree medical and life (as if all such life
insurance benefits were group term life insurance benefits) benefits provided
under the appropriate MAP or SSA welfare benefit plan. Such additional lump sum
severance benefit shall be in lieu of monthly Corporation contributions on your
behalf for retiree medical and life insurance coverage under a MAP or SSA
welfare benefit plan. If you elect to participate in retiree medical and life
insurance coverage through the Corporation, you will be responsible for the full
costs of the program. The methods and assumptions that existed under the
appropriate MAP Pension Plans or SSA Pension Plans immediately prior to the
Applicable Event for purposes of determining a lump sum distribution shall be
used for purposes of determining the lump sum value of the Corporation
contributions.

        (v)   Supplemental Retirement Benefit. In addition to the pension
benefits to which you are entitled (assuming Corporation consent, if necessary
for retirement prior to age 60) under the Corporation's defined benefit pension
plans, the Corporation shall provide to you a benefit (the "Supplemental
Retirement Benefit") equal to the difference between: (A) the lump sum value of
your Enhanced Pension Benefit (as defined in paragraph (A) below), and (B) the
lump sum value of your Actual Pension Benefit (as defined in paragraph (B)
below). The Supplemental Retirement Benefit shall be paid in the form of a lump
sum cash distribution. The methods and assumptions that existed under the
applicable Corporation pension plan (or plans) immediately prior to the
Applicable Event for purposes of determining a lump sum distribution shall be
used for purposes of determining the lump sum values in (A) and (B). In
determining the Enhanced Pension Benefit and the Actual Pension Benefit,
amendments to the Marathon Pension Plans, the MAP Pension Plans, and the SSA
Pension Plans made subsequent to the Applicable Event and on or prior to the
Date of Termination, if any, shall be disregarded if they adversely affect in
any manner the computation of retirement benefits thereunder.

        (A)  Enhanced Pension Benefit. The amount of your Enhanced Pension
Benefit shall be equal to the Actual Pension Benefit for which you are eligible
under the the Marathon Pension Plans, the MAP Pension Plans, and the SSA Pension
Plans (as each is defined in paragraph 4(d)(v)(B) below) as of the Date of
Termination, as adjusted to incorporate the enhancements outlined in paragraphs
(1) through (6) below. The enhancements outlined in this paragraph (A) shall be
applied only to your benefits under the Marathon Pension Plans, the MAP Pension
Plans, or the SSA Pension Plans in which you were an active participant as of
the Date of Termination.

        (1)   Normal Retirement Benefit—Service. For purposes of determining
your monthly normal retirement benefit payable at normal retirement age, service
used in the formula(s) shall be deemed to

7

--------------------------------------------------------------------------------



be equal to the sum of your actual service for benefit accrual purposes plus
three years. For this purpose, your actual service shall be determined as of the
Date of Termination.

        (2)   Normal Retirement Benefit—Final Average Pay. For purposes of
determining your monthly normal retirement benefit payable at normal retirement
age, final average pay shall be calculated using the sum of:

        I.     your Base Salary in effect immediately prior to the occurrence of
the circumstances giving rise to such termination or, if higher, immediately
prior to the Applicable Event; and

        II.    if bonus is considered covered compensation under the applicable
pension plan, an amount equal to the highest annual bonus awarded to you, if
any, under any annual bonus plan of the Corporation or its predecessor with
respect to the three (3) years immediately preceding the Date of Termination or,
if higher, the three (3) years immediately preceding the Applicable Event (but
not less than the amount of bonus taken into account in your Actual Pension
Benefit).

        Final average pay taken into account for this paragraph shall not be
less than the amount of final average pay taken into account in the
determination of your Actual Pension Benefit.

        (3)   Early Commencement Factors—Enhanced Service and Age. For purposes
of determining the early commencement factors that apply to your monthly normal
retirement benefit, your service and age shall be deemed equal to your actual
service and age plus three years of service and three years of age,
respectively. For this purpose, your actual service and actual age shall be
determined as of the Date of Termination.

        (4)   Full Vesting. Your accrued benefits under the Marathon Pension
Plans, the MAP Pension Plans, and the SSA Pension Plans shall be deemed to be
fully vested or, to the extent not so vested, paid as an additional benefit
under this Agreement.

        (5)   Special SSA Provisions. If you are employed by SSA on the Date of
Termination:

        I.     the additional service credit under paragraph (1) above shall be
disregarded for purposes of calculating the accrued benefit under the prior
traditional defined benefit plan formula under SSAs Pension Equity Plan which is
otherwise applicable in determining the Enhanced Pension Benefit, but shall be
counted for early retirement eligibility and other purposes; and

        II.    in calculating the Enhanced Pension Benefit related to the
pension equity formula under SSA's Pension Equity Plan, the additional service
credit under paragraph (1) above shall be disregarded and instead you shall be
deemed to have Pension Equity Benefit accruals for three additional years
following the Date of Termination. The age and participation service points for
each deemed year of accrual shall be calculated based on what your actual age
and service would have been at the end of each calendar year had you remained
employed with SSA.

        (6)   Determination of Age—All other purposes. Except as specifically
provided otherwise in this paragraph (A), your age, as well as the age of your
spouse, survivor, and/or co-pensioner, used in the determination of the amount
of benefits payable under the applicable pension plan shall be determined using
your age and their actual ages as of the Date of Termination.

        (B)  Actual Pension Benefit. The amount of your Actual Pension Benefit
is determined as the sum of the monthly pension benefits payable to you as of
the Date of Termination under the tax-qualified defined benefit pension plans,
non-qualified defined benefit excess benefit plans, and non-qualified top-hat or
supplemental defined benefit plans sponsored or maintained by Marathon, MAP or
SSA (or any successor plans or

8

--------------------------------------------------------------------------------



similar plans) (the "Marathon Pension Plans," the "MAP Pension Plans," and the
"SSA Pension Plans," as applicable).

        (vi)  Supplemental Savings Benefit. In addition to the benefits you are
entitled to under the Marathon Oil Company Thrift Plan and the related
non-qualified supplemental savings plans ("Savings Plans"), the Corporation
shall provide to you in the form of a cash lump sum distribution a benefit equal
to the excess, if any, of:

        (A)  the amount you would have been entitled to under the Savings Plans
determined as if you were fully vested thereunder on the Date of Termination,
over

        (B)  the amount you are entitled to under the Savings Plans on the Date
of Termination.

        (vii) Timing. The payments provided for in this paragraph (d) shall be
made not later than the fifth day following the Date of Termination.

        (e)   The Corporation shall also pay to you all legal fees and expenses
incurred by you, as such legal fees and expenses are incurred, as a result of
termination of employment (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
section 4999 of the Code to any payment or benefit provided hereunder) or
otherwise.

        (f)    Other than as provided in Section 4(d)(iii), you shall not be
required to mitigate the amount of any payment provided for in this Section 4 by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Section 4 be reduced by any compensation earned by you as
the result of employment by another employer, including self-employment, after
the Date of Termination, or otherwise.

        5.     Stock Awards Acceleration.

        (a)   Upon a Change in Control, all outstanding options, restored
options, and stock appreciation rights granted to you under any option or
incentive plan of the Corporation shall be immediately fully vested and
immediately exercisable and shall remain so exercisable throughout their entire
original terms, and all restricted stock shall be immediately vested.

        (b)   If your employment is terminated prior to a Change in Control and
you are entitled to benefits under Section 4(d), as of the Date of Termination
all outstanding options, restored options, and stock appreciation rights granted
to you shall be immediately fully vested and immediately exercisable and shall
remain so exercisable throughout their entire original terms, and all restricted
stock shall be immediately vested.

        (c)   The terms of this Section 5 shall amend and supercede the terms of
any other agreement or instrument relating to the treatment of such outstanding
options, restored options, stock appreciation rights, and restricted stock upon
or following an Applicable Event.

        6.     Additional Payment.

        (a)   Whether or not you become entitled to any benefits under Section 4
above, in the event that there is made any payment in the nature of compensation
to or for your benefit that would be subject to the tax (the "Excise Tax")
imposed by section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), the Corporation shall pay to you, at the time specified in
paragraph (b) below, an additional amount (the "Gross-Up Payment") such that the
net amount retained by you shall be equal to the compensation and benefits you
would have received had there been no Excise Tax imposed. For purposes of
determining whether any of the payments will be subject to the Excise Tax and
the amount of such Excise Tax, (i) any payments or benefits

9

--------------------------------------------------------------------------------



received or to be received by you in connection with a Change in Control of the
Corporation or your termination of employment, whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Corporation
or with any person whose actions result in a Change in Control of the
Corporation or with any person affiliated with the Corporation or such person
(the "Total Payments") shall be treated as "parachute payments" within the
meaning of section 280G(b)(2) of the Code, and all "excess parachute payments"
within the meaning of section 280G(b)(1) shall be treated as subject to the
Excise Tax, except to the extent that in the opinion of tax counsel reasonably
acceptable to you and selected by the accounting firm which, immediately prior
to the Change in Control, served as the Corporation's independent auditor (the
"Auditor') such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of section 280G(b)(4) of the Code in excess of the base amount
within the meaning of section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax, (ii) the amount of the Total Payments which shall be
treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Total Payments or (B) the amount of excess parachute
payments within the meaning of section 280G(b)(1) (after applying clause (i),
above), and (iii) the value of the Total Payments, including the value of any
non-cash benefits or any deferred payment or benefit, shall be determined by the
Auditor in accordance with the principles of section 280G of the Code. For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination (or, if there is
no Date of Termination, then on the date of the Change in Control), net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder in
calculating the Gross-Up Payment, you shall repay to the Corporation, at the
time that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax, and federal and state
and local income tax, and FICA-Health Insurance tax imposed on the portion of
the Gross-Up Payment being repaid by you if such repayment results in a
reduction in Excise Tax or FICA-Health Insurance tax, and/or a federal and state
and local income tax deduction) plus interest on the amount of such repayment at
the rate provided in section 1274(b)(2)(B) of the Code. In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Corporation shall make an
additional gross-up payment in respect of such excess (plus any penalty,
interest or Excise Taxes payable with respect to such excess) at the time that
the amount of such excess is finally determined, such that you retain the same
amount of compensation and benefits you would have received had there been no
Excise Tax imposed.

        (b)   The payments provided for in paragraph (a) above shall be made not
later than the fifth day following the Date of Termination (or, if there is no
Date of Termination, not later than the fifth day following the date of the
Change in Control); provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Corporation shall pay to
you on such day an estimate as determined in good faith by the Corporation of
the minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth day after the Date of Termination (or, if there is no Date of
Termination, not later than the thirtieth day after the date of the Change in
Control). In the event that the amount of the estimated payments exceeds the
amount

10

--------------------------------------------------------------------------------






subsequently determined to have been due, such excess shall constitute a loan by
the Corporation to you payable on the fifth day after demand by the Corporation
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Code).

        7.     Successors: Binding Agreement.

        (a)   The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation or of any
division or subsidiary thereof employing you to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle you to compensation from the Corporation in the same amount
and on the same terms as you would be entitled hereunder if you terminate your
employment for Good Reason following an Applicable Event, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination.

        (b)   This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

        8.     Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement.

        9.     Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware.

        10.   Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        11.   Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        12.   Claims and Arbitration. Any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement. Any such arbitration will be held in Houston, Texas.

        13.   Entire Agreement. This Agreement supersedes any other agreement or
understanding between the parties hereto with respect to the issues that are the
subject matter of this Agreement.

11

--------------------------------------------------------------------------------




        14.   Effective Date. This Agreement shall become effective as of the
date set forth above. If this letter sets forth our agreement on the subject
matter hereof, kindly sign and return to the Corporation the enclosed copy of
this letter which will then constitute our agreement on this subject.

Sincerely,     MARATHON OIL CORPORATION     By       

--------------------------------------------------------------------------------

Clarence P. Cazalot
President & Chief Executive Officer Agreed to this            day
of            , 200                     By                    

12

--------------------------------------------------------------------------------


